       Case 2:19-cv-00420-RMP     ECF No. 11    filed 04/13/21   PageID.91 Page 1 of 7



1
                                                                           FILED IN THE

2                                                                      U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON



3                                                                 Apr 13, 2021
                                                                      SEAN F. MCAVOY, CLERK


4

5                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
6

7     CRAIG L. WIRTH,
                                                  NO: 2:19-CV-420-RMP
8                              Plaintiff,
                                                  ORDER DISMISSING SECOND
9           v.                                    AMENDED COMPLAINT FOR
                                                  LEGAL INSUFFICIENCY
10    VA; VA POLICE DEPARTMENT;
      and SPOKANE VAMC,
11
                               Defendants.
12

13                                      BACKGROUND

14         Mr. Wirth seeks monetary damages for an alleged attack that occurred at the

15   Spokane Veteran Affairs Medical Center (“VAMC”). Mr. Wirth states that various

16   VA police officers attacked him, beat him, and held him against his will.

17         On May 12, 2020, the Court reviewed Mr. Wirth’s Complaint for legal

18   sufficiency, as he is proceeding in forma pauperis. See ECF No. 7. Upon review of

19   Mr. Wirth’s Complaint, the Court offered Mr. Wirth an opportunity to file an

20   amended complaint or voluntarily dismiss his case and identified the Complaint’s

21   deficiencies. ECF No. 7 at 9–11.


     ORDER DISMISSING SECOND AMENDED COMPLAINT FOR LEGAL
     INSUFFICIENCY ~ 1
       Case 2:19-cv-00420-RMP      ECF No. 11   filed 04/13/21   PageID.92 Page 2 of 7



1          The Court reviewed Mr. Wirth’s Amended Complaint, ECF No. 8, on

2    September 1, 2020. ECF No. 9. In his Amended Complaint, Mr. Wirth continued to

3    assert that he is bringing criminal charges against the named Defendants and failed

4    to allege facts showing that he has complied with 28 U.S.C. § 2401(b).

5          Although Mr. Wirth did not allege that he presented his claims to the proper

6    agency or agencies in writing within two years of the alleged attack, as required

7    under 28 U.S.C. § 2401(b), the Court found that the Amended Complaint referenced

8    several facts illustrating that Mr. Wirth may have taken some actions consistent with

9    28 U.S.C. § 2401(b). ECF No. 9 at 4–5. Accordingly, the Court gave Mr. Wirth one

10   more opportunity to demonstrate that he has complied with 28 U.S.C. § 2401(b). Id.

11   at 5. Specifically, the Court explained:

12         If Mr. Wirth submits a Second Amended Complaint, he must state
           whether and when he has submitted his claims to any federal agency,
13         specifying what claims he submitted and the agency to which he
           submitted them. Additionally, Mr. Wirth must expressly name the
14         United States as a defendant, rather than federal agencies, to bring
           claims under the FTCA, as this Court explained in its prior Order.
15
     Id.
16
           With respect to Mr. Wirth’s potential Bivens claims against unknown federal
17
     officers, the Court construed Mr. Wirth’s Amended Complaint as naming twelve VA
18
     police offer “Doe” Defendants. Id. at 6. However, beyond describing the actions of
19
     some officers, the Amended Complaint did not list any claims for relief against the
20
     Doe Defendants. Accordingly, the Court instructed Mr. Wirth that “he must state
21


     ORDER DISMISSING SECOND AMENDED COMPLAINT FOR LEGAL
     INSUFFICIENCY ~ 2
       Case 2:19-cv-00420-RMP      ECF No. 11    filed 04/13/21   PageID.93 Page 3 of 7



1    what claims he actually is pursuing against the Doe Defendants in his Complaint, so

2    that the Court can evaluate those claims and so that Defendants may potentially

3    respond to those claims.” Id. at 7.

4           Mr. Wirth’s Amended Complaint was also significantly broader than his

5    initial Complaint and contained new claims that were not properly joined under Fed.

6    R. Civ. P. 20(a). Id. The Court advised Mr. Wirth that in the event he files a Second

7    Amended Complaint, he must comply with Rule 20(a), and any improperly joined

8    claims would be dismissed without prejudice. Id. at 8.

9           Finally, Mr. Wirth’s Amended Complaint did not comply with Fed. R. Civ. P.

10   8, which requires a “short and plain statement of the claim showing that the pleader

11   is entitled to relief.” Id. The Court instructed Mr. Wirth that if he filed a Second

12   Amended Complaint, he must “concisely state how each Defendant’s actions

13   violated the law, such that he is entitled to bring a lawsuit against him or her.” ECF

14   Id. at 9.

15          After reviewing the Amended Complaint, the Court afforded Mr. Wirth one

16   more opportunity to amend his Complaint to cure the deficiencies identified by the

17   Court. Id. Mr. Wirth filed his Second Amended Complaint, ECF No. 10, on

18   October 30, 2020.

19                                   LEGAL STANDARD

20          Because Plaintiff is proceeding in forma pauperis, the Court is required by

21   law to screen Plaintiff’s Complaint for legal sufficiency. 28 U.S.C. §1915(e)(2). A


     ORDER DISMISSING SECOND AMENDED COMPLAINT FOR LEGAL
     INSUFFICIENCY ~ 3
       Case 2:19-cv-00420-RMP       ECF No. 11     filed 04/13/21   PageID.94 Page 4 of 7



1    district court shall dismiss the proceeding at any time if the action or appeal is

2    frivolous or malicious; fails to state a claim upon which relief may be granted; or

3    seeks monetary relief against a defendant who is immune from such relief. Id.

4          The facts alleged in a complaint are to be taken as true and must “plausibly

5    give rise to an entitlement to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 664 (2009).

6    Mere legal conclusions “are not entitled to the assumption of truth.” Id. The

7    complaint must contain more than “a formulaic recitation of the elements of a cause

8    of action.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). It must plead

9    “enough facts to state a claim to relief that is plausible on its face.” Id. at 570.

10   Courts are instructed to “liberally construe the ‘inartful pleading’ of pro se litigants.”

11   Eldridge v. Block, 832 F.2d 1132, 1127 (9th Cir. 1987) (quoting Boag v.

12   MacDougall, 454 U.S. 364, 365 (1982) (per curiam)).

13      A. Mr. Wirth’s Claims Against Federal Agencies

14         Mr. Wirth asserts that “this court repeatedly tries telling [him] that [he] can’t

15   sue a government agency when [he] know[s] this to be false.” ECF No. 10 at 2. Mr.

16   Wirth also continues to assert that the unidentified VA police officers’ actions were

17   “Federally Criminal.” Id. at 14; see ECF No. 7 at 6 (construing the causes of action

18   stated in Mr. Wirth’s initial Complaint, such as assault and battery, as tort claims

19   under the Federal Tort Claims Act (“FTCA”)).

20         As the Court explained in its previous Order screening Mr. Wirth’s

21


     ORDER DISMISSING SECOND AMENDED COMPLAINT FOR LEGAL
     INSUFFICIENCY ~ 4
       Case 2:19-cv-00420-RMP         ECF No. 11   filed 04/13/21   PageID.95 Page 5 of 7



1    Amended Complaint for legal sufficiency, pursuant to 28 U.S.C. § 2401(b), “Mr.

2    Wirth must state whether and when he has submitted his claims to any federal

3    agency, specifying what claims he submitted and the agency to which he submitted

4    them.” ECF No. 9 at 5. “Additionally, Mr. Wirth must expressly name the United

5    States as a defendant, rather than federal agencies, to bring claims under the FTCA.”

6    Id. (citing ECF No. 7 at 6–7).

7          Mr. Wirth’s Second Amended Complaint does not state whether and when he

8    submitted his claims to any federal agency. See ECF No. 10 at 15 (“The VA still

9    has not done a single thing to look into this criminal assault by their police force.”).

10   Thus, he has not demonstrated that he has complied with 28 U.S.C. § 2401(b).

11         The Second Amended Complaint also fails to expressly name the United

12   States as a defendant, rather than federal agencies. Accordingly, Mr. Wirth’s

13   construed tort claims against the federal agencies as pleaded are barred by sovereign

14   immunity. See FDIC v. Craft, 157 F.3d 697, 706–07 (9th Cir. 1988) (“Although

15   such claims can arise from the acts or omissions of United States agencies (28

16   U.S.C. § 2671), an agency itself cannot be sued under the FTCA.”).

17         Since Mr. Wirth failed to abide by the Court’s directives with respect to his

18   construed tort claims under the FTCA, these claims as pleaded are barred and hereby

19   dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), (iii).

20      B. Potential Bivens Claims against John/Jane Doe Defendants

21         The Court construed Mr. Wirth’s Amended Complaint as naming twelve VA


     ORDER DISMISSING SECOND AMENDED COMPLAINT FOR LEGAL
     INSUFFICIENCY ~ 5
       Case 2:19-cv-00420-RMP       ECF No. 11   filed 04/13/21   PageID.96 Page 6 of 7



1    police officer Doe Defendants. ECF No. 9 at 6. However, the Amended Complaint

2    did not identify the law under which Mr. Wirth seeks recourse against the Doe

3    Defendants. Id. Accordingly, the Court instructed Mr. Wirth that he must state what

4    claims he is pursuing against the Doe Defendants. Id. at 7. The Court further

5    instructed Mr. Wirth that he must concisely state how each Defendant’s actions

6    violated the law, such that he entitled to bring a lawsuit against him or her, pursuant

7    to Fed. R. Civ. P. 8(d). Id. at 9.

8          In his Second Amended Complaint, Mr. Wirth contends that it is “impossible”

9    to sue the Doe Defendants “because the VA has actively blocked [him] from getting

10   any information on them.” ECF No. 10 at 2. He further contends that “past

11   experience tells [him] that [he] can’t sue the individual cops because the federal

12   courts claim there’s some kind of a blanket immunity they have against being held

13   accountable for their actions.” Id.

14         Defendants John/Jane Doe 1–12 were terminated from this matter on October

15   30, 2021, when Mr. Wirth filed his Second Amended Complaint. See ECF No. 10.

16   Even if Defendants John/Jane Doe 1–12 had not been terminated, Mr. Wirth has yet

17   to identify the law under which he seeks recourse against the Doe Defendants. Since

18   Mr. Wirth neither asserted what claims he is pursuing against the Doe Defendants,

19   nor stated how each Defendant’s actions violated the applicable law, he has failed to

20   state a claim upon which relief may be granted. See 28 U.S.C. § 1915(e)(2)(B)(ii).

21


     ORDER DISMISSING SECOND AMENDED COMPLAINT FOR LEGAL
     INSUFFICIENCY ~ 6
       Case 2:19-cv-00420-RMP      ECF No. 11   filed 04/13/21   PageID.97 Page 7 of 7



1       C. Claims Unrelated to the Alleged Assault

2          In his Amended Complaint, Mr. Wirth included new claims unrelated to the

3    alleged assault by VA police officers. ECF No. 8 at 3. For instance, Mr. Wirth

4    asserted that the VA denied him of his benefits, and “fraudulently and illegally

5    cheat[ed]” him out of travel pay. Id. In his Second Amended Complaint, Mr. Wirth

6    did not re-assert these claims nor provide any additional information related to these

7    claims. Thus, the Court deems those claims which are unrelated to the alleged

8    assault abandoned in the present suit.

9          In conclusion, the Court afforded Mr. Wirth multiple opportunities to amend

10   his Complaint, and Mr. Wirth failed to cure the deficiencies explained in the Court’s

11   two previous Orders. See ECF Nos. 7, 9. Thus, Mr. Wirth’s Second Amended

12   Complaint is dismissed pursuant to 28 U.S.C. § 1915(e)(2).

13         Accordingly, IT IS HEREBY ORDERED:

14         1.     Defendant’s Second Amended Complaint, ECF No. 10, is

15   DISMISSED without prejudice for legal insufficiency. 28 U.S.C. § 1915(e)(2).

16         2.     The Court certifies that any appeal of this order would not be taken in

17   good faith. 28 U.S.C. § 1915(a)(3).

18         IT IS SO ORDERED. The District Court Clerk is directed to enter this

19   Order, provide a copy to Mr. Wirth, and close this case.

20         DATED April 13, 2021.
                                                 s/ Rosanna Malouf Peterson
21                                            ROSANNA MALOUF PETERSON
                                                 United States District Judge
     ORDER DISMISSING SECOND AMENDED COMPLAINT FOR LEGAL
     INSUFFICIENCY ~ 7
